          Case 4:20-mj-01069-DLC Document 46 Filed 08/04/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                                )
THE EXTRADITION OF                              )       Case No. 20-mj-1069-DLC
MICHAEL L. TAYLOR                               )
                                                )
                                                )
IN THE MATTER OF                                )
THE EXTRADITION OF                              )       Case No. 20-mj-1070-DLC
PETER M. TAYLOR                                 )


       JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE FOR
                        EXTRADITION HEARING

        The parties in the above-captioned cases hereby file this Joint Status Report and Proposed

Briefing Schedule for the Extradition Hearing of Michael and Peter Taylor. The parties respectfully

request the Court set a date for the combined extradition hearing and order a briefing schedule as

described below. In support of this request, the parties state as follows:

        First, on June 29, 2020, Japan transmitted the formal requests for the extradition of Michael

and Peter Taylor along with the supporting documentation to the United States Department of State

(“State Department”), and the State Department forwarded the materials to the Department of Justice

(“Government”). On July 4, 2020, the Government produced electronic versions of the extradition

requests and supporting documentation to counsel for Michael and Peter Taylor.

        Second, the parties have agreed that this Court should hold a single extradition hearing for

both Michael and Peter Taylor, but acknowledge that each respondent is entitled to separate

consideration under the relevant statute.

        Third, the parties request that the Court hold the extradition hearing on August 28, 2020. If

that date is not available, then the parties request the Court hold the extradition hearing on August

27, 2020. Given the proposed hearing dates, the parties have agreed to the following briefing

schedules:
          Case 4:20-mj-01069-DLC Document 46 Filed 08/04/20 Page 2 of 3



       If the hearing is scheduled for August 28, 2020, the parties request the Court order the

following briefing schedule:

              Government’s Opening Brief: August 7, 2020

              Taylors’ Opposition Brief: August 17, 2020

              Government’s Reply Brief: August 26, 2020.

       If the hearing is scheduled for August 27, 2020, the parties request the Court order the

following briefing schedule:

              Government’s Opening Brief: August 7, 2020

              Taylors’ Opposition Brief: August 17, 2020

              Government’s Reply Brief: August 25, 2020.

                                         CONCLUSION

       The parties respectfully request the Court set a hearing date and briefing schedule for the

Taylors’ extradition hearing as described above.


Date: August 4, 2020

Respectfully submitted,

ANDREW E. LELLING                                      MICHAEL AND PETER TAYLOR
United States Attorney                                 By their attorneys,


By: /s/ Stephen W. Hassink                             /s/ Paul V. Kelly
STEPHEN W. HASSINK                                     PAUL V. KELLY
Assistant U.S. Attorney                                Counsel for Michael and Peter Taylor

/s/ Philip A. Mirrer-Singer                            /s/ Abbe David Lowell
PHILIP A. MIRRER-SINGER                                ABBE DAVID LOWELL
Trial Attorney                                         Counsel for Michael and Peter Taylor



                                                   2
          Case 4:20-mj-01069-DLC Document 46 Filed 08/04/20 Page 3 of 3



                                                      /s/ Daniel Marino
                                                      DANIEL MARINO
                                                      Counsel for Michael Taylor

                                                      /s/ James P. Ulwick
                                                      JAMES P. ULWICK
                                                      Counsel for Peter Taylor


                                 CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on August 4, 2020, I
served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                              /s/ Stephen W. Hassink
                                                              Stephen W. Hassink
                                                              Assistant U.S. Attorney




                                                 3
